Gateway Energy Corporation 1415 Louisiana Street, Suite 4100 Houston, TX 77002 November 2, 2012 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn: Andrew D. Mew, Accounting Branch Chief Scott Stringer, Staff Accountant Re: Gateway Energy Corporation Form 10-K for the Fiscal Year Ended December 31, 2011 Filed March 30, 2012 File No. 000-06404 Gentlemen: The following response addresses the comments of the reviewing staff of October 22, 2012 (the "Comment Letter") relating to the Form 10-K for the fiscal year ended December 31, 2011, filed March 30, 2012 (the “10-K”) of Gateway Energy Corporation (the “Company”). The responses set forth herein refer to the staff’s comments by number. Notes to Consolidated Financial Statements (1) Income Taxes We note your response to prior comment 2. We remain unclear how the positive evidence you provided outweighs the cumulative loss in recent years which is a significant piece of objective, negative evidence that is difficult to overcome. We note from your results of operations for the six months ended June30, 2012, that revenues continue to decrease. We note the disclosure within Management’s Discussion and Analysis indicates that there are no assurances that transportation revenues will not continue to decrease or even contribute to revenue. We also note your recent disclosure within the Form 8-K filed October16, 2012 that you are not in compliance with loan covenants. These losses in early future periods along with the unsettled circumstances related to your transportation revenues and loan covenants are further negative evidence that may suggest the need for a valuation allowance against your deferred tax assets. If you continue to believe there is adequate positive evidence that outweighs the negative objective evidence please provide us in further detail the nature of this evidence, including your detailed five-year projection of taxable income with your appropriate assumptions along with their basis behind the projections. And support your conclusion by explaining to us how you considered the guidance in FASB ASC 740-10-30-21 through 30-23. Otherwise please revise to include a valuation allowance . Response As indicated in our response to your prior comment 2, as of December 31, 2011, management of the Company concluded that sufficient positive evidence existed to conclude that it was more likely than not that the net deferred tax assets will be realized. In order to arrive at this conclusion, management prepared the enclosed detailed five-year plan under the heading “Five Year Taxable Income Projections as of March 26, 2012”, understanding of course, that the Company’s net operating losses expire at dates well past this initial five-year analysis. We did not disagree with the high threshold to which negative evidence outweighs positive evidence in the direction provided by ASC 740-10-30-21 through 30-23. However, given the cost reduction activities of the Company over the last several years, the acquisitions completed and contemplated by the Company and access to capital on a basis accretive to net income, current management, who were not in place during the years in which historical losses were incurred, believed, given its forecasts at the time, that no valuation allowance was required at December 31, 2011, or at March31,2012 or June 30, 2012. Management did not, believe, however, that this expectation of future utilization of tax losses mitigated its obligation to alert the investing public that there did remain uncertainty about its future transportation, or other revenues. With respect to the loan covenant violation, this issue arose due to a mutual error by both the Company and its lending institution in setting the required Current
